The opinion of the court was delivered March 19th 1883.
Per Curiam.
— This note was given as part payment of the purchase money of land. The vendee having failed to comply with the conditions of his purchase, the vendors elected to rescind the contract of sale. They applied to the Orphans’ Court and obtained an alias order of sale, and sold the land to another purchaser. This suit is not to recover from the person to whom the property was first struck down, the difference between his bid, and the sum for which it was afterwards sold. It is against one who signed the note as security for the payment of so much of the purchase money. When that sale was rescinded, all liability for purchase money as such fell, and thenceforth the note was without consideration to support it.
Judgment affirmed.